[Cite as State v. Anderson, 2015-Ohio-3803.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


State of Ohio                                      Court of Appeals No. L-15-1078

         Appellee                                  Trial Court No. CR0201301175

v.

Ernest Anderson                                    DECISION AND JUDGMENT

         Appellant                                 Decided: September 18, 2015

                                               *****

         Julia R. Bates, Lucas County Prosecuting Attorney, and
         David F. Cooper, Assistant Prosecuting Attorney, for appellee.

         E. Anderson “EL,” pro se.

                                               *****

         JENSEN, J.

         {¶ 1} Defendant-appellant, Ernest Anderson,1 pro se, appeals the February 24,

2015 judgment of the Lucas County Court of Common Pleas denying his petition for

postconviction relief. For the reasons that follow, we affirm.



1
    Anderson refers to himself in his pleadings as “E. Anderson ‘EL.’”
       {¶ 2} Anderson was arrested on August 1, 2012, as law enforcement officers

executed a search warrant issued by a judge of the Toledo Municipal Court. Following

his on-scene arrest, complaints were filed against Anderson in the Toledo Municipal

Court, but were ultimately nolled. On January 29, 2013, Anderson was indicted by a

Lucas County Grand Jury on charges of possession of cocaine, in violation of R.C.

2925.11(A) and (C)(4)(c), trafficking in cocaine, in violation of R.C. 2925.03(A)(2) and

(C)(4)(d), aggravated possession of drugs, in violation of R.C. 2925.11(A) and (C)(1)(b),

aggravated trafficking in drugs, in violation of R.C. 2925.03(A)(2) and (C)(1)(c),

trafficking in marijuana, in violation of R.C. 2925.03(A)(2) and (C)(3)(b), and tampering

with evidence, in violation of R.C. 2921.12(A)(1) and (B). A jury found Anderson guilty

of all counts, and in a judgment entry journalized on August 12, 2013, the trial court

sentenced Anderson to an aggregate prison term of eight years and imposed fines totaling

$25,000. Anderson elected not to file an appeal.

       {¶ 3} On December 4, 2014, approximately 16 months after his sentencing entry

was journalized, Anderson filed a petition for postconviction relief. The trial court

denied Anderson’s petition, holding that it was untimely filed and that his claims were

barred by the doctrine of res judicata.

       {¶ 4} Anderson appealed the trial court’s February 24, 2015 judgment, and he

assigns the following errors for our review:




2.
               Statement of The Assignment of ERROR Presented For Review

       # (1)

               THE TRIAL COURT ABUSED ITS DISCRETION BY

       LITIGATING A MATTER WITH WHICH THE TRIAL COURT DID

       NOT ENJOY SUBJECT-MATTER JURISDICTION OF. [sic].

               Statement of the Assignment of Error Presented For Review # (2)

               The Post-Conviction/Trial Ct., Abused its Discretion to the prejudice

       of the Relator/Appellant by litigating a matter with which the Post-

       Conviction/Trial Ct., did not possess the Ohio Constitution’s Article (IV)

       SECTION (1) JUDICIAL AUTHORITY, JURISDICTION, POWER

       VESTED THEREIN TO ACT AS U.S. CONSTITUTIONAL ARTICLE

       (III) SECTION (II) JUDICIAL OFFICER(S). [sic]

       {¶ 5} Anderson’s brief on appeal is difficult to understand and consists primarily

of excerpts of cases cut and pasted together and underlined. What he appears to argue as

the basis for his first assignment of error is that the trial court lacked subject-matter

jurisdiction, thereby rendering his convictions void. He bases this claim on the Ohio

Supreme Court’s decision in State v. Hoffman, 141 Ohio St. 3d 428, 2014-Ohio-4795, 25
N.E.3d 993, where the court affirmed the ruling of this court that that the Toledo

Municipal Court’s written checklist to its deputy clerks for evaluating requests for arrest

warrants failed to instruct that they make a finding of probable cause before issuing an

arrest warrant. Anderson claims that the municipal court judge failed to make a probable




3.
cause determination before issuing a search warrant in this case, thus leading to the filing

of invalid complaints, depriving the trial court of jurisdiction, and rendering his

conviction void.

       {¶ 6} Anderson’s second assignment of error also challenges the trial court’s

jurisdiction, but the argument in support of his second assignment of error revolves

around the purported failure of the state and the trial court to address the “second ground

for relief” raised in his petition for postconviction relief.

       {¶ 7} A petition for postconviction relief is a civil collateral attack on a criminal

judgment, not an appeal of that judgment. State v. Calhoun, 86 Ohio St. 3d 279, 281

(1999). It is governed by R.C. 2953.21(A), which provides in relevant part:

              (1)(a) Any person who has been convicted of a criminal offense

       * * * who claims that there was such a denial or infringement of the

       person’s rights as to render the judgment void or voidable under the Ohio

       Constitution or the Constitution of the United States * * * may file a

       petition in the court that imposed sentence, stating the grounds for relief

       relied upon, and asking the court to vacate or set aside the judgment or

       sentence or to grant other appropriate relief. The petitioner may file a

       supporting affidavit and other documentary evidence in support of the

       claim for relief.

              ***




4.
We review the denial of a postconviction petition for an abuse of discretion. State v.

Gonzales, 6th Dist. Wood No. WD-09-078, 2010-Ohio-4703, ¶ 14, citing State v.

Williams, 165 Ohio App. 3d 594, 2006-Ohio-617, 847 N.E.2d 495, ¶ 20 (11th Dist.).

         {¶ 8} At the time Anderson filed his petition, R.C. 2953.21(A)(2) provided that

where no direct appeal is taken, a petition for postconviction relief must be filed within

180 days after the expiration of the time for filing an appeal.2 The trial court denied

Anderson’s petition as untimely. It also found that his claim was barred by the doctrine

of res judicata because Anderson failed to challenge the validity of the search warrant on

direct appeal. We agree with the trial court’s conclusions, but we would also add that

Hoffman, 141 Ohio St. 3d 428, 2014-Ohio-4795, 25 N.E.3d 993, is inapplicable to the

facts of this case, and that the subject-matter jurisdiction of the trial court was, in fact,

properly invoked.

         {¶ 9} First, as the state points out, Anderson was not arrested pursuant to a clerk-

issued arrest warrant. Hoffman is, therefore, inapplicable. In any event, “the jurisdiction

of a trial court is invoked by a valid indictment or information and is not dependent upon

the validity of the process by which the accused is originally apprehended. Thus, the

illegality of the process by which one is taken into custody does not affect the validity of

a subsequent conviction based upon a proper indictment or information.” Simpson v.

Maxwell, 1 Ohio St. 2d 71, 203 N.E.2d 324 (1964). Here, following the nolle prosequi of

the municipal court complaints, the grand jury entered a valid indictment against


2
    Effective March 23, 2015, R.C. 2953.21(A)(2) provides a 365-day deadline.


5.
Anderson. Accordingly, the trial court’s subject-matter jurisdiction was properly invoked

and Anderson’s contention that his conviction is void is without merit.

       {¶ 10} As to Anderson’s second assignment of error, insofar as the court

determined his petition to have been untimely filed and the issues raised to have been

barred by res judicata, the trial court was not required to reach the merits of the second

ground for relief raised in his petition.

       {¶ 11} We find Anderson’s assignments of error not well-taken.

                                            Conclusion

       {¶ 12} For the foregoing reasons, we affirm the February 24, 2015 judgment of the

Lucas County Court of Common Pleas. The costs of this appeal are assessed to Anderson

under App.R. 24.

                                                                         Judgment affirmed.


       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.



Mark L. Pietrykowski, J.                          _______________________________
                                                              JUDGE
Thomas J. Osowik, J.
                                                  _______________________________
James D. Jensen, J.                                           JUDGE
CONCUR.
                                                  _______________________________
                                                              JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                 http://www.sconet.state.oh.us/rod/newpdf/?source=6.



6.